DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-18, 21-22
The following claim(s) is/are amended: 1, 8, 15
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 19-20
Claim(s) 1-18, 21-22 is/are rejected.


Previous Rejections Withdrawn
The 35 USC 101 rejection to claim(s) 1-22 is/are withdrawn based on the filing of the terminal disclaimer.


Response to Arguments
Applicant’s arguments filed in the amendment filed 1/4/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Claim Construction
Examiner prefers to not sua sponte place claim constructions on the record, as Examiner thinks claim clarity is improved by the adversarial process of competing definitions. (see, e.g., the amendment and discussion regarding “binding” – Remarks, pgs. 2-3). However, because Examiner generated an interview summary during construction with respect to the most recent amendment, findings on the record are proper. Claim 1 is representative of all claims and relevantly claims “the first message specifying a set of services offered by the first computing device…the second message specifying the set of services offered by the second computing device…initiating a binding with the second computing device offering the set of services…” Examiner originally intended to make a 112b rejection, so Examiner contacted Counsel to see how Counsel would want the claims construed for 103 purposes.
Examiner felt that the most natural reading of the a/the antecedent basis term is that the second message from the second device must offer at least every service that the first message from the first device offered. Examiner views this as the plain meaning of using the word “the” in “the set of services offered.” The first message specifies an offering of “a set of services.” The second message uses the exact same language but replaces the first computing device with the second. The word “the” is used to connote reference to an element that was previously introduced – here “a set of services offered by the first computing device.” Examiner notes that the claim sometimes refers to simply “the set of services” and at other times refers to the offering of the services. In particular, Applicant amended the last limitation to remove the commas but keep the words “offering the set of services” even though that would have been entirely surplusage of the newly amended second message limitation, which Examiner saw as an attempt to emphasize the offering. As a practical matter, a focus that includes the word “offering” means that if a additional services may be in the second message, but the second message must offer at least what the first message did. Thus in a different hypothetical where the first device offered ABC and the second device offered ABXYZC, the hypothetical would be within the claim scope (assuming the other limitations were met) because the second message offered ABC (“the set of services” from the first message) and the addition of X, Y and Z are within the scope of a comprising claim.
Counsel advocated for the second interpretation as the only reasonable one - that the claims embraced a situation where, as best as Examiner can succinctly paraphrase, the second message from the second device offers at least one service in common with the first message from the first device. In this construction, taking the hypothetical where the first device offered services ABC, and the second device offered AB, the hypothetical would fall within the claim scope, because the first and second messages offered service A in common, and additionally they both offered service B in common. This is because one could map “service A” in the first message to “a set of services” and it was (1) specified and (2) offered, and B and C were additional features that are allowed in a comprising claim. Therefore, the inclusion of A in the second message would result in the second message specifying and offering “the set of services.” Consequently, regardless of whether the second device offered AB, or ABC, or ABXYZC, they would all be within the scope because the first device offered A.
Counsel also advanced some argument based on what services were used or utilized. Examiner did not follow this argument at all – there is no language to that effect and the first 
The ambiguity arises around what subject the word “the” identifies. If one simply focuses on the word “services” then “a set of services” can have one member in some embodiments, and the second message can refer to one service that constitutes “the set” from the first message, with the remainder of the services being additional features allowable in a “comprising” claim. Conversely, if one focuses on the larger phrase “specif[ied] set of services offered by [a] device” appearing in both limitations then the second message must include the same thing which the first message specified and offered – that thing being a set of services. On one hand, if the claims were meant to encompass the construction that the two devices must simply share a service in common, the term “set of” over multiple uses in the entirety of the claim is surplusage – the infringing embodiments would be exactly the same if the first message simply specified “a service,” and the second message also offered “the service.” (Verba cum effectu accipienda sunt.) On the other, the Office takes the broadest reasonable interpretation, focusing just on “service” rather than “specified [] services offered” results in a broader scope, and it is unquestionable that generally in other contexts a set may have zero, one or multiple members. (Although clearly in this situation set could not include zero things or the claim would be unenabled, so this definition cannot fully apply in any event.) 
Examiner originally intended (and actually wrote) a 112b rejection, finding both interpretations reasonable. But as Examiner sat with the language longer during the 103 analysis, Examiner thinks Counsel has the better view of it – a service in common is the only reasonable interpretation. Consequently, Examiner finds for the record that (1) the broadest reasonable interpretation of “a set of services” embraces one or more services and is therefore coextensive at least one service, and (2) the proper scope of “the second message specifying the set of services offered by the second computing device” is that there is a reception of a second message from a second device which offers at least one service in common with the first message. Examiner supplements the record above to explain the interview record and Examiner’s thought process and to highlight that the interpretation that the “second message must contain at least every service offered in the first message” construction has been considered and rejected.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dvir (US Pub. 2015/0365457) in view of Rhodes (US Pub. 2009/0077216) and further in view of Traversat (EP 1229442 B1).
With respect to Claim 1, Dvir teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for: (para. 3; non-transitory medium. Fig. 8, Paras. 47-49; non-volatile memory structure and processor)
receiving via a multicast communication protocol a first message from a first computing device, the first message specifying a set of services offered by the first computing device (paras. 2, 23, 25; devices providing services can publish their services including printing, media, file sharing, or word processing via a multicast protocol such as mDNS so that other devices in the network know what services it can perform. Paras. 26, 31; multicast packets. Fig. 1, para. 23; Device 110c publishes to Devices 110d-e. See also Rhodes, paras. 100-101; new providers advertise their services.)
utilizing the set of services of the first computing device, the utilizing of the services comprising sending a set of data to the first computing device via a peer to peer connection in order for the first computing device to apply the set of services to the set of data; (Figs. 1-2, paras. 25, 29-31, 50; devices connect to allow for, e.g., streaming of video. paras. 2-3, 25, 29, 32, 42, 51; data packets are sent to allow for printing or viewing of the data. para. 55; network may be a peer to peer network.)
receiving via the multicast communication protocol a second message from a second computing device, the second message specifying the set of services offered by the second computing device (paras. 2, 23, 25; devices providing services can publish their services including printing, media, file sharing, or word processing via a multicast protocol such as mDNS so that other devices in the network know what services it can perform. Paras. 26, 31; multicast packets. Fig. 1, para. 23; Device 110c publishes to Devices 110d-e. See also Rhodes, paras. 100-101; new providers advertise their services. Duplication of parts is not a patentable act, but further the natural use of devices advertising services they provide is that at least one service will overlap. Further, see Dvir, para. 23, 37; discovery of hosts that provide the service type.)
second computing device. (Figs. 1-2, paras. 25, 29-31, 50; devices connect to allow for, e.g., streaming of video. paras. 2-3, 25, 29, 32, 42, 51; data packets are sent to allow for printing or viewing of the data.)
But Dvir does not explicitly teach detecting failure.
Rhodes, however, does teach detecting, during the utilizing of the services of the first computing device from which the first message specifying the set of services was received, failure of the first computing device; and (para. 100-101, 129; clients connect to the network with a heartbeat signal that is periodically retransmitted to validate that the device is still connected to the network. When the client is no longer connected, they are deregistered. It would have been obvious to one of ordinary skill prior to the effective filing date to perform the detecting during the use of the services to confirm that the device was still performing the service. See also Traversat, para. 127; if a peer in a group fails the service it provided may still be available from another peer. Para. 93, 322; peers are monitored by heartbeat and a failure is detected to shut down the peer and transfer responsibilities to another peer.)
In response to the detection of the failure of the first computing device during the utilizing of the services of the first computing device, unbinding from the first computer device (para. 100-101, 129; clients connect to the network with a heartbeat signal that is periodically retransmitted to validate that the device is still connected to the network. When the client is no longer connected, they are deregistered. Para. 101; disconnection of a device. See also Traversat, para. 127; if a peer in a group fails the service it provided may still be available from another peer. Para. 93, 322; peers are monitored by heartbeat and a failure is detected to shut down the peer and transfer responsibilities to another peer. Para. 250; unbinding to close an operation.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the medium of Dvir with the detection of failed devices so that a requesting device knows to ask another device to perform the service.
But modified Dvir does not explicitly teach binding.
Traversat, however, does teach and specifying first host information including a first IP address associated with the first computing device and a first port associated with the first IP address through which the set of services are offered; and specifying second host information including a second IP address associated with the second computing device and a second port associated with the second IP address through which the set of services are offered; (paras. 142, 160, 170-173; device advertises a service using IP address and port number and another device initiates a peer connection using the IP address and port number of the service. See also Dvir, paras. 25, 30-31, 36, 39-40; Services have names, addresses and associated port numbers.)
initiating a binding with the first computing device using the first IP address and the first portby establishing a peer-to-peer connection to the computing device; initiating a binding with the second computing device offering the set of services using the second IP address and the second port (Examiner notes that Dvir has a connection, see Figs. 1-2, paras. 25, 29-31, 50; devices connect to allow for, e.g., streaming of video. Note that devices may share on their own network as well, see paras. 23, 26. However, Dvir does not expressly define that connection as a binding that utilizes first IP addresses and ports. Therefore, Examiner cites Traversat, paras. 142, 160, 170-173; device advertises a service using IP address and port number and another device initiates a peer connection using the IP address and port number of the service. See also Dvir, paras. 25, 30-31, 36, 39-40; Services have names, addresses and associated port numbers.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the medium of Dvir with the binding of devices in order to direct messages to a particular service of an endpoint.

With respect to Claim 2, modified Dvir teaches the non-transitory machine-readable medium of claim 1, and Dvir also teaches wherein the program further comprises sets of instructions for: receiving via the multicast communication protocol a second message from a second computing device, the second message specifying that the second computing device offers that same set of services; (Duplication of parts is not a patentable act, see MPEP 2144. Further, Dvir posits that there will be multiple devices offering the same services, see para. 42. Regardless, the citations are the same as above. paras. 2, 23, 25; device can publish its services including printing, media, file sharing, or word processing via a multicast protocol such as mDNS so that other devices in the network know what services it can perform. Paras. 26, 31; multicast packets. Fig. 1, para. 23; Device 110c publishes to Devices 110d-e.)
initiating a second binding with the second computing device by establishing a second peer-to-peer connection to the second computing device; (Figs. 1-2, paras. 25, 29-31, 50; devices connect to allow for, e.g., streaming of video. Note that devices may share on their own network as well, see paras. 23, 26. para. 55; network may be a peer to peer network.)
and sending the set of data to the second computing device in order for the second computing device to apply the set of services to the set of data. (paras. 2-3, 25, 29, 32, 42, 51; data packets are sent to allow for printing or viewing of the data.)

With respect to Claim 3, modified Dvir teaches the non-transitory machine-readable medium of claim 1, and Dvir also teaches wherein the device and the first computing device are implemented in a distributed processing environment. (para. 55; grid computing infrastructure. Further, because the service device may be different from the requesting device, see paras. 29, 51, and one sends data to the other for a service to be applied, the environment is at least partially a distributed processing environment.)

With respect to Claim 4, modified Dvir teaches the non-transitory machine-readable medium of claim 1, and Rhodes also teaches wherein the first set of services is for processing certain timeframe data associated with a previous year or with a most recent day, week, or month of data. (para. 144; service for news from the current day. See also para. 93; timestamp for data. It would have been obvious to one of ordinary skill prior to the effective filing date to process a timeframe of data to allow a user to filter data processing by a particular timeframe.)


With respect to Claim 5, modified Dvir teaches the non-transitory machine-readable medium of claim 1, and Dvir also teaches wherein the message further specifies host information associated with the computing device, wherein the establishing of the peer-to-peer connection is based on the host information. (para. 25; network address/port used to reach the corresponding advertised service. See also Rhodes, para. 90-91; advertisements include a unique identifier that is tied to the host and port number so that clients can find the service.)

With respect to Claim 6, modified Dvir teaches the non-transitory machine-readable medium of claim 1, and Dvir also teaches wherein the first set of services includes services for processing image data. (paras. 7, 31, 33; streaming of video data, which is image data. See also paras. 2, 23; printing of data, which suggests image data. See also Rhodes, para. 50; image capture, image generation, optical character recognition and image processing services.)

With respect to Claim 8, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Dvir also teaches for a device, and from a computing device, (Fig. 1, para. 23; Device 110c publishes to Devices 110d-e.)



With respect to Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Dvir also teaches a system comprising: a set of processing units; and a non-transitory computer-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to: (para. 3; non-transitory medium. Fig. 8, Paras. 47-49; non-volatile memory structure and processor)

With respect to Claims 16-18, they are substantially similar to Claims 2-4, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 21, modified Dvir teaches the non-transitory computer-readable medium of Claim 1, and Rhodes also teaches wherein the detection of the failure of the computing device includes determining that the computer device is unresponsive or determining that the computer device is slow in responding. (para. 44; HTTP request/response protocol. See also para. 100; periodic heartbeat messages, which are required responses. See also Dvir, paras. 34-35; accept/reject response is sent to command request, therefore not receiving a response either way would be a determination that the .)
.


Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dvir (US Pub. 2015/0365457) in view of Rhodes (US Pub. 2009/0077216), in view of Traversat (EP 1229442 B1) and further in view of Huang (US Pub. 2017/0245120).
With respect to Claim 7, modified Dvir teaches the non-transitory machine-readable medium of claim 1, and Dvir also teaches wherein the program further comprises sets of instructions for: periodically transmitting via the multicast communication protocol a second message to a plurality of computing devices, the message specifying a second set of services offered by the device, the device providing the second set of services to the subscriber devices; (Periodic transmission will be taught later. paras. 2, 23, 25; device can publish its services including printing, media, file sharing, or word processing via a multicast protocol such as mDNS so that other devices in the network know what services it can perform. Paras. 26, 31; multicast packets. Fig. 1, para. 23; Device 110c publishes to Devices 110d-e. See also Rhodes, paras. 100-101; new providers advertise their services.) 
and establishing a second peer-to-peer connection with a second computing device in the plurality of computing devices for providing the second set of services, (Figs. 1-2, paras. 25, 29-31, 50; devices connect to allow for, e.g., streaming of video. Note that devices may share on their own network as well, see paras. 23, 26. para. 55; network may be a peer to peer network.)
(paras. 100-101, 129; advertisements may be periodic)
The same motivation to combine as the parent claim applies here.
But modified Dvir does not explicitly teach advertising based on number of subscribers.
Huang, however, does teach transmitting while a number of subscriber devices is less than a defined number (paras. 70-71, 79-80, 82; system prevents further subscriptions after the number of subscribers reaches a predetermined maximum subscribers number in order to allow for quality of service to be maintained for the service being offered.)
the establishing of the second peer-to-peer connection increasing the number of subscriber devices to the defined number, the periodic transmission of the message being stopped while the number of subscribed devices is equal to the defined number. (paras. 70-71, 79-80, 82; system prevents further subscriptions after the number of subscribers reaches a predetermined maximum subscribers number in order to allow for quality of service to be maintained for the service being offered. It would have been obvious to one of ordinary skill prior to the effective filing date to stop advertising when the registration maximum met because the system could not provide the services if someone responded to the advertisement. Removal of an element is obvious when the function of the element is undesired, see MPEP 2144.04.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the medium of modified Dvir with the advertising based on subscribers in order to prevent quality of service loss. (Huang, paras. 707-1, 79-80)

With respect to Claim 14, it is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.


Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dvir (US Pub. 2015/0365457) in view of Rhodes (US Pub. 2009/0077216), in view of Traversat (EP 1229442 B1) and further in view of Conn (US Pub. 2012/0150608).
With respect to Claim 22, modified Dvir teaches the non-transitory computer-readable medium of Claim 1, but does not explicitly teach wherein the detection of the failure of the computing device includes determining that the messages from the computer device are indecipherable.
Conn, however, does teach wherein the detection of the failure of the computing device includes determining that the messages from the computer device are indecipherable. (paras. 58-59; system determines that request is improperly formatted or unintelligible.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the medium of modified Dvir with the determination of indecipherability so that the system knows that its request has not been properly serviced.


Remarks
Applicant submits a terminal disclaimer and argues at Remarks, pg. 1 that this overcomes the double patenting rejection. Examiner agrees and withdraws the rejection.
Applicant amends the independent claims and argues at Remarks, pgs. 2-4 that the claims are nonobvious over the cited art. Specifically, Applicant argues at Remarks, pgs. 3-4 that the word binding has a particular meaning beyond “a connection between peers” by citing multiple supporting documents and striking the claim language that read “initiating a binding with the computing device by establishing a peer to peer connection to the computing device” and replacing it with “initiating a binding [] using the first IP address and the first port.”
As Examiner’s construction of what constituted binding rested on the claim language of “by establishing a peer to peer connection with the computing device” as a definition, and that language has been struck and replaced with “using [a] first IP address and [a] first port,” Examiner agrees that the construction is no longer appropriate. Examiner believes Dvir still teaches the limitation under the amended language, because Dvir teaches service advertisement via IP address and port number, see paras. 25, 30-31, 36, 39-40, which suggests the connection is made using an IP address and port number. However, solely because Dvir does not use the word “bind,” and more to move prosecution forward than anything, Examiner will cite Traversat which explicitly uses the word bind in conjunction with IP address and ports of services.
The other new feature of the claims is that there is a second message from a second device, but Dvir posits that multiple devices will provide services.
Examiner maintains the obviousness rejection. All claims remain rejected.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449